DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the communication filed on 07/16/2019.
Claims 1-20 are pending for consideration.
Specification
The disclosure is objected to because of the following informalities: 	In paragraph [0005], page 2, starting at line 15, the specification recites “remove one or more direct edges from the query graph to form an acyclic query graph”.  The phrase “direct edges” is not a term known in the art for graph theory.  There is no definition of the phrase in the specification.  It should be “directed edges” instead.	Appropriate correction is required.
Claim Objections
Claims 4, 12 and 13 are objected to because of the following informalities:
	The claims recites a limitation “direct edges”.  The phrase “direct edges” is not defined in the specification and is not a known phrase in the art for graph theory.  Furthermore, the specification does not define what direct edges mean. For the purpose of prior art examination, the phrase is interpreted as “directed edges”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20140337371 A1 hereinafter Li) in view of Prakash et al. (US 9405794 B2 hereinafter Prakash).
	Regarding claim 1, Li teaches a system for providing a search interface for databases, comprising:		a network interface, a processor, and a memory, wherein the memory stores instructions executable by the processor to (Li [0073]: … computer system 600 includes a processor 602, memory 604, storage 606, an input/output (I/O) interface 608, a communication interface 610; Li [0074]: In particular embodiments, processor 602 includes hardware for executing instructions, such as those making up a computer program):			generate, based on a string, a set of tokens of a database syntax, wherein the tokens are each matched to a respective fragment of the string (Li Fig. 2:
    PNG
    media_image1.png
    612
    811
    media_image1.png
    Greyscale
Li [0005]: In particular embodiments, in response to a text query received from a user, a social-networking system may generate structured queries comprising query tokens that correspond to identified social-graph elements; Li [0044]: … (i.e., the user nodes 202 are connected by an edge 206 to the concept node 204 corresponding to the school "Stanford"));			generate a query graph for the set of tokens using a finite state machine representing a query grammar (Li [0005]: In particular embodiments, in response to a text query received from a user, a social-networking system may generate structured queries comprising query tokens that correspond to identified social-graph elements), wherein nodes of the finite state machine represent token types, directed edges of the finite state machine represent valid transitions between token types in the query grammar, vertices of the query graph correspond to respective tokens of the set of tokens, and directed edges of the query graph represent a transition between two tokens in a sequencing of the tokens (Li [0032] In particular embodiments, an edge 206 between a user node 202 and a concept node 204 may represent a particular action or activity performed by a user associated with user node 202 toward a concept associated with a concept node 204. [Examiner note: element 204, “School” corresponds to a node indicating the type the token “Stanford” belong to.  The element 206 corresponds to directed edge of the query graph which represents a transaction between token “Stanford” and token “G”, in another word, User “G” worked at School “Stanford”, not the other way around.  The description the paragraph [0032] discloses the edge has a direction from one node to another node]);			determining, based on the query graph, a sequence of the tokens in the set of tokens to form a ([Examiner note: crossed over text is discussed later]; Li [0051]: In particular embodiments, social-networking system 160 may identify one or more query tokens corresponding to the previously identified nodes and edges; Li [0052] … if a particular grammar can use all of the identified nodes and edges as query tokens, that grammar may be selected by social-networking system 160 as a possible grammar to use for generating a structured query.);
			
		Although Li teaches the system according to claim 1 (see discussion above), Li does not explicitly teach determining, based on the query graph, a sequence of the tokens in the set of tokens to form a database query;		Prakash teaches determining, based on the query graph, a sequence of the tokens in the set of tokens to form a database query (Prakash Fig. 5:
    PNG
    media_image2.png
    566
    911
    media_image2.png
    Greyscale

; Prakash [0065]: FIG. 5 depicts an example finite state machine 200 used by the retrieval system ... In this example, the user may enter the search term 206 "revenue by state" into the search field of the user interface.; Prakash [0066]: State machine 200 transitions into different logic states based on detecting different portions of search term 206. For example, state machine 200 may transition from logic start state 202A to logic state 202B in response to identifying the search term "revenue."; Prakash [0068]: State machine 200 may transition from state 202C to state 202D in response to detecting attribute 204C. Similar to measure 204A, a token comprising the word "state" may have been generated for a column of data containing names of states…; Prakash [0074]: … any annotation, instruction, text, message, list, pseudo-code, comment, or the like, or any combination thereof that is, or can be, converted into structured search instructions for retrieving data from the in-memory database system. [Examiner note: “revenue by state” corresponds to set of tokens, the sequence of tokens “revenue, state” corresponds to a sequence of the tokens; structured search instructions corresponds to database query]); and			invoke a search of the database using a query based on the database query to obtain search results (Prakash [0074]: … Instructions 208A and 208B may be any annotation, instruction, text, message, list, pseudo-code, comment, or the like, or any combination thereof that is, or can be, converted into structured search instructions for retrieving data from the in-memory database system.);		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Prakash, which comprises determining, based on the query graph, a sequence of the tokens in the set of tokens to form a database query; and invoke a search of the database using a query based on the database query to obtain search results; into the teaching of Li to result in the limitations of claim 1.
		One of ordinary skilled would be motivated to do so since Li and Prakash are both in the same field of endeavor of using natural language processing to search databases, and incorporate Prakash’s teaching into Li’s teaching improves performance of executing data queries using unstructured text input (Prakash [0003]: … Internet search queries only perform simply string matches and do not have the intelligence to perform searches on structured data and correlate/aggregate/filter the search results.; A high performance distributed in-memory database with a novel query execution engine computes results for relational database queries significantly faster than current BI systems, enabling interactive response times).
	Regarding claim 8 Li in view of Prakash teaches the system of claim 1.		Li in view of Prakash thus far does not teach wherein the memory stores instructions executable by the processor to:			determine that the string and the set of tokens matches a pattern; and 
			responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern.
		However, Prakash further teaches wherein the memory stores instructions executable by the processor to:			determine that the string and the set of tokens matches a pattern (Prakash [0471]: … The directed edges may be assigned weights based on matching scores and/or natural language syntax data (e.g., part-of-speech tags or syntax trees) for the words of the string); and 			responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern (Prakash [0471]:  … The directed edges may be assigned weights based on matching scores and/or natural language syntax data (e.g., part-of-speech tags or syntax trees) for the words of the string).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Prakash, which is to determine that the string and the set of tokens matches a pattern; and responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern, into the current combined teaching of Li and Prakash to result in the limitations of the claim invention.		One of ordinary skilled would be motivated to do so since Li and Prakash are both in the same field of endeavor of using natural language processing to search databases, and incorporate Prakash’s teaching into Li’s teaching improves performance of executing data queries using unstructured text input (Prakash [0003]: … Internet search queries only perform simply string matches and do not have the intelligence to perform searches on structured data and correlate/aggregate/filter the search results.; Prakash [0016]: An information retrieval system converts unstructured ad-hoc search queries into search instructions that retrieve data from a structured relational database ... A high performance distributed in-memory database with a novel query execution engine computes results for relational database queries significantly faster than current BI systems, enabling interactive response times).	Regarding claim 9, Li teaches a method comprising:		receiving a string entered via a user interface (Li [0039]: In particular embodiments, a user may submit a query to the social-network system 160 by inputting a text query into query field 350);		generating, based on the string, a set of tokens of a database syntax, wherein the tokens are each matched to a respective fragment of the string (Li Fig. 2:
    PNG
    media_image1.png
    612
    811
    media_image1.png
    Greyscale
Li [0005]: In particular embodiments, in response to a text query received from a user, a social-networking system may generate structured queries comprising query tokens that correspond to identified social-graph elements; Li [0044]: … (i.e., the user nodes 202 are connected by an edge 206 to the concept node 204 corresponding to the school "Stanford"));		generating a query graph for the set of tokens using a finite state machine representing a query grammar (Li [0005]: In particular embodiments, in response to a text query received from a user, a social-networking system may generate structured queries comprising query tokens that correspond to identified social-graph elements), wherein nodes of the finite state machine represent token types, directed edges of the finite state machine represent valid transitions between token types in the query grammar, vertices of the query graph correspond to respective tokens of the set of tokens, and directed edges of the query graph represent a transition between two tokens in a sequencing of the tokens (Li [0032]: In particular embodiments, an edge 206 between a user node 202 and a concept node 204 may represent a particular action or activity performed by a user associated with user node 202 toward a concept associated with a concept node 204. [Examiner note: element 204, “School” corresponds to a node indicating the type the token “Stanford” belong to.  The element 206 corresponds to directed edge of the query graph which represents a transaction between token “Stanford” and token “G”, in another word, User “G” worked at School “Stanford”, not the other way around.  The description the paragraph [0032] discloses the edge has a direction from one node to another node]);		determining, based on the query graph, a sequence of the tokens in the set of tokens to form a (Li [0051]: In particular embodiments, social-networking system 160 may identify one or more query tokens corresponding to the previously identified nodes and edges; Li [0052] … if a particular grammar can use all of the identified nodes and edges as query tokens, that grammar may be selected by use for generating a structured query); 
		Although Li teaches the method of claim 9 (see discussed above), Li does not explicitly teach:			determining, based on the query graph, a sequence of the tokens in the set of tokens to form a ; and 			presenting data based on the search results in the user interface.		Prakash teaches determining, based on the query graph, a sequence of the tokens in the set of tokens to form a database query (Prakash Fig. 5:
    PNG
    media_image2.png
    566
    911
    media_image2.png
    Greyscale

; Prakash [0065]: FIG. 5 depicts an example finite state machine 200 used by the retrieval system ... In this example, the user may enter the search term 206 "revenue by state" into the search field of the user interface.; Prakash [0066]: State machine 200 transitions into different logic states based on detecting different portions of search term 206. For example, state machine 200 may transition from logic start state 202A to logic state 202B in response to identifying the search term "revenue."; Prakash [0068]: State machine 200 may transition from state 202C to state 202D in response to detecting attribute 204C. Similar to measure 204A, a token comprising the word "state" may have been generated for a column of data containing names of states…; Prakash [0074]: … Instructions 208A and 208B may be any annotation, instruction, text, message, list, pseudo-code, comment, or the like, or any combination thereof that is, or can be, converted into structured search instructions for retrieving data from the in-memory database system. [Examiner note: “revenue by state” corresponds to set of tokens, the sequence of tokens “revenue, state” corresponds to a sequence of the tokens; structured search instructions corresponds to database query]);			invoke a search of the database using a query based on the database query to obtain search results (Prakash [0074]: … Instructions 208A and 208B may be any annotation, instruction, text, message, list, pseudo-code, comment, or the like, or any combination thereof that is, or can be, converted into structured search instructions for retrieving data from the in-memory database system.); and 			presenting data based on the search results in the user interface (Prakash [0088]: BI server 108 displays data retrieved back from database 106 within user interface 102. For example, BI server 108 may display a table 226 that identifies the total revenue for individual states.).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Prakash, which comprises determining, based on the query graph, a sequence of the tokens in the set of tokens to form a database query; invoke a search of the database using a query based on the database query to obtain search results; and presenting data based on the search results in the user interface, into the teaching of Li to result in the limitations of claim 9.
		One of ordinary skilled would be motivated to do so since Li and Prakash are both in the same field of endeavor of using natural language processing to search databases, and incorporate Prakash’s teaching into Li’s teaching improves performance simply string matches and do not have the intelligence to perform searches on structured data and correlate/aggregate/filter the search results.; Prakash [0016]: An information retrieval system converts unstructured ad-hoc search queries into search instructions that retrieve data from a structured relational database ... A high performance distributed in-memory database with a novel query execution engine computes results for relational database queries significantly faster than current BI systems, enabling interactive response times).
	Regarding claim 16 Li in view of Prakash teaches the method of claim 9.		Li in view of Prakash thus far does not teach wherein the memory stores instructions executable by the processor to:			determine that the string and the set of tokens matches a pattern; and 
			responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern.
		However, Prakash further teaches wherein the memory stores instructions executable by the processor to:			determine that the string and the set of tokens matches a pattern (Prakash [0471]: … The directed edges may be assigned weights based on matching scores and/or natural language syntax data (e.g., part-of-speech tags or syntax trees) for the words of the string); and 			responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern (Prakash [0471]: … The directed edges may be assigned weights based on matching scores and/or natural language syntax data (e.g., part-of-speech tags or syntax trees) for the words of the string).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Prakash, which is to determine that the string and the set of tokens matches a pattern; and responsive to the match, set a weight of a directed edge of the query graph based on a pattern score associated with the pattern, into the current combined teaching of Li and Prakash to result in the limitations of the claim invention.		One of ordinary skilled would be motivated to do so since Li and Prakash are both in the same field of endeavor of using natural language processing to search databases, and incorporate Prakash’s teaching into Li’s teaching improves performance of executing data queries using unstructured text input (Prakash [0003]: … Internet search queries only perform simply string matches and do not have the intelligence to perform searches on structured data and correlate/aggregate/filter the search results.; Prakash [0016]: An information retrieval system converts unstructured ad-hoc search queries into search instructions that retrieve data from a structured relational database ... A high performance distributed in-memory database with a novel query execution engine computes results for relational database queries significantly faster than current 
	Regarding claim 17, the claim is an article of manufacture claim corresponding to the system claim 1.  The claim 17 is rejected for the same reasons as that of claim 1.
Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Prakash and further in view of Papakonstantinou et al. (US 20070192306 A1 hereinafter Papakonstantinou) and Singh et al. (US 20180039693 A1 hereinafter Singh).	Regarding claim 4, Li in view of Prakash teaches the system of claim 1.		However, Li in view of Prakash does not explicitly teaches:			remove one or more direct edges from the query graph to form an acyclic query graph; and			determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens.		Papakonstantinou teaches:			remove one or more direct edges from the query graph to form an acyclic query graph (Papakonstantinou [0005]: … A method can include analyzing digital information viewed as a labeled graph, including nodes and edges, … and generating a keyword-specific ranking of the nodes in response to a query, including at least one keyword, based on a result of the analysis. The method can further include  
    PNG
    media_image3.png
    215
    944
    media_image3.png
    Greyscale

;Papakonstantinou [0007]: Combining the multiple initial rankings can include combining based on user definable adjusting parameters that influence a normalization scheme, which differentiates between the multiple keywords, and a global-to-keyword weighting scheme, which differentiates between global node rank information and keyword-specific node rank information. Generating the multiple initial rankings can include topologically sorting the labeled graph. Moreover, generating the multiple initial rankings can further include identifying and removing cycles in the labeled graph to reduce the labeled graph into a directed acyclic graph (DAG). [Examiner note: to remove cycles from a graph, edges of the graph are removed.  As a result, Papakonstantinou teaches edges are removed from a graph to turn it into an acyclic graph]); and			determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens (Papakonstantinou [0005]: … A method can include analyzing digital information viewed as a labeled graph, including nodes and edges, … ; and generating a keyword-specific ranking of the nodes in response to a query, including at least one keyword, based on a result of the analysis. The method can further include receiving the query, the query including multiple keywords; wherein analyzing the digital information includes generating multiple initial rankings corresponding to the multiple keywords, each of the multiple initial rankings indicating authority of the nodes with respect to each respective keyword; Papakonstantinou [0007]: … identifying a set of backnodes, which are nodes of the labeled graph from which the backward edges start; and calculating node rank information in a bifurcated fashion such that calculation of the node rank information is split between (1) calculating DAG node rank information while ignoring the backward edges and (2) calculating backedges node rank information, due to the backward edges, using the identified backnodes. [Examiner note: the keywords associated with the nodes of the labeled graph correspond to tokens; DAG, which is directed acyclic graph, corresponds to the acyclic query graph]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Papakonstantinou, which teaches removing edges to create an acyclic directed graph and determine a sequence of tokens based on the acyclic directed graph, into the combined teachings of Li and Prakash, which creates a query graph from text, to result in the limitation remove one or more direct edges from the query graph to form an acyclic query graph; and determine, based on the acyclic query graph, the 
		One of ordinary skilled would be motivated to do so as it helps provide relevant search results to users (Papakonstantinou [0004]: … to provide a thorough, relevant search without distracting a user with irrelevant information.)
		The combined teachings of Li, Prakash and Papakonstantinou thus far teach determine, based on the acyclic query graph, the , but the combined teachings do not explicitly teach the determined determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens (Singh [0003]: …  Directed acyclic graphs (DAGs) are used to represent sets of token sequences; Singh [0030]: A set of token sequences may be represented as a directed acyclic graph (DAG) having nodes, some of which may be start nodes, some of which may be end nodes, and some of which may be neither…; Singh [0164]: … selecting one of the token sequences represented by the particular positive DAG based at least in part on the ranking of the token sequences represented by the particular positive DAG).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sing, which is to determine a sequence of tokens from a set of tokens based on an acyclic query graph, into the combined teachings of Li, Prakash and Papakonstantinou to result in the claimed limitation.
		One of ordinary skilled would be motivated to do so as it would provide a better query result (Singh [0023]: … to refine the filter expression so that it produces a result set that more closely corresponds to the user's expectations).

	Regarding claim 12, Li in view of Prakash teaches the method of claim 9.		However, Li in view of Prakash does not explicitly teaches wherein determining, based on the query graph, the sequence of the tokens in the set of tokens comprises:			removing one or more direct edges from the query graph to form an acyclic query graph; and			determining, based on the acyclic query graph, the sequence of the tokens in the set of tokens.
		Papakonstantinou teaches a method comprising:			remove one or more direct edges from the query graph to form an acyclic query graph (Papakonstantinou [0005]: … A method can include analyzing digital information viewed as a labeled graph, including nodes and edges, … ; and generating a keyword-specific ranking of the nodes in response to a query, including at least one keyword, based on a result of the analysis. The method can further include receiving the query, the query including multiple keywords; Papakonstantinou Fig. 4: 
    PNG
    media_image3.png
    215
    944
    media_image3.png
    Greyscale

;Papakonstantinou [0007]: Combining the multiple initial rankings can include combining based on user definable adjusting parameters that influence a normalization scheme, which differentiates between the multiple keywords, and a global-to-keyword weighting scheme, which differentiates between global node rank information and keyword-specific node rank information. Generating the multiple initial rankings can include topologically sorting the labeled graph. Moreover, generating the multiple initial rankings can further include identifying and removing cycles in the labeled graph to reduce the labeled graph into a directed acyclic graph (DAG). [Examiner note: to remove cycles from a graph, edges of the graph are removed.  As a result, Papakonstantinou teaches ; and			determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens (Papakonstantinou [0005]: … A method can include analyzing digital information viewed as a labeled graph, including nodes and edges, … ; and generating a keyword-specific ranking of the nodes in response to a query, including at least one keyword, based on a result of the analysis. The method can further include receiving the query, the query including multiple keywords; wherein analyzing the digital information includes generating multiple initial rankings corresponding to the multiple keywords, each of the multiple initial rankings indicating authority of the nodes with respect to each respective keyword; Papakonstantinou [0007]: … identifying a set of backnodes, which are nodes of the labeled graph from which the backward edges start; and calculating node rank information in a bifurcated fashion such that calculation of the node rank information is split between (1) calculating DAG node rank information while ignoring the backward edges and (2) calculating backedges node rank information, due to the backward edges, using the identified backnodes. [Examiner note: the keywords associated with the nodes of the labeled graph correspond to tokens; DAG, which is directed acyclic graph, corresponds to the acyclic query graph]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Papakonstantinou, which teaches removing edges to create an acyclic directed graph and determine a sequence of tokens based on the acyclic directed graph, into the combined teachings of Li and Prakash, which creates a query graph from text, to result remove one or more direct edges from the query graph to form an acyclic query graph; and determine, based on the acyclic query graph, the 
		One of ordinary skilled would be motivated to do so as it helps provide relevant search results to users (Papakonstantinou [0004]: … to provide a thorough, relevant search without distracting a user with irrelevant information.)
		The combined teachings of Li, Prakash and Papakonstantinou thus far teach determine, based on the acyclic query graph, the , but the combined teachings do not explicitly teach the determined tokens is a sequence.		Singh teaches determine, based on the acyclic query graph, the sequence of the tokens in the set of tokens (Singh [0003]: …  Directed acyclic graphs (DAGs) are used to represent sets of token sequences; Singh [0030]: A set of token sequences may be represented as a directed acyclic graph (DAG) having nodes, some of which may be start nodes, some of which may be end nodes, and some of which may be neither…; Singh [0164]: … selecting one of the token sequences represented by the particular positive DAG based at least in part on the ranking of the token sequences represented by the particular positive DAG).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sing, which is to determine a sequence of tokens from a set of tokens based on an acyclic query graph, into the combined teachings of Li, Prakash and Papakonstantinou to result in the claimed limitation.
produces a result set that more closely corresponds to the user's expectations).
	Regarding claim 19, the claim is an article of manufacture claim corresponding to system claim 4.  The claim is rejected for the same reasons as that of claim 4.	
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Prakash and further in view of Papakonstantinou, Singh and Haber et al. (US 8370821 B2 hereinafter Haber).
	Regarding claim 5, the combined teachings of Li, Prakash, Papakonstantinou and Singh teach the system of claim 4.	However, the combination does not explicitly teach wherein the memory stores instructions executable by the processor to:		apply an Eades algorithm to the query graph;	Haber teaches a method to remove one or more direct edges from a query graph to form an acyclic query graph comprising:		apply an Eades algorithm to the query graph (Haber col. 10, line 58 – col. 11 line 6:  Because selection of one of the edges produces differing inlining effects, it is important to search for the maximal directed acyclic graph representation of the call graph G (FIG. 3). This problem is a variation of the feedback edge set problem, which is discussed in the document A Fast and Effective Heuristic for the Feedback Arc Set Problem, P. Eades, X. Lin, and W. F. Smyth. Info. Proc. Letters, 47:319-323, 1993, which is herein incorporated by reference. … The algorithm presented in the Eades document may be used to determine which edge in a cycle to remove).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haber to use Eades’ teaching to remove edges from a directed graph to produce an acyclic graph, to the combined teachings of Li, Prakash, Papakonstantinou and Singh to result in the claim limitation.
		One of ordinary skilled would be motivated to do so as it helps improving the performance of the system (Haber col. 1, lines 8-9: this invention relates to optimization of computer code to achieve faster execution).

	Regarding claim 13, the combined teachings of Li, Prakash, Papakonstantinou and Singh teach the method of claim 12.		However, the combination does not explicitly teach wherein the memory stores instructions executable by the processor to:			apply an Eades algorithm to the query graph;		Haber teaches a method to remove one or more direct edges from a query graph to form an acyclic query graph comprising:			apply an Eades algorithm to the query graph (Haber col. 10, line 58 – col. 11 line 6:  Because selection of one of the edges produces differing inlining effects, it is important to search for the maximal directed acyclic graph representation of the call graph G (FIG. 3). This problem is a variation of the feedback edge set problem, A Fast and Effective Heuristic for the Feedback Arc Set Problem, P. Eades, X. Lin, and W. F. Smyth. Info. Proc. Letters, 47:319-323, 1993, which is herein incorporated by reference. … The algorithm presented in the Eades document may be used to determine which edge in a cycle to remove).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haber to use Eades’ teaching to remove edges from a directed graph to produce an acyclic graph, to the combined teachings of Li, Prakash, Papakonstantinou and Singh to result in the claim limitation.
		One of ordinary skilled would be motivated to do so as it helps improving the performance of the system (Haber col. 1, lines 8-9: this invention relates to optimization of computer code to achieve faster execution).

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Prakash and further in view of BEN-TZUR et al. (US 20170193095 A1 hereinafter Bentzur) and Vikhe et al. (US 20180004751 A1 hereinafter Vikhe).
	Regarding claim 6, Li in view of Prakash teaches the system of claim 1.		However, Li in view of Prakash does not teach wherein the memory stores instructions executable by the processor to:			identify a valid start token and a valid end token from the set of tokens based on the query grammar; and			determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token.		Bentzur teaches identify a valid start token and a valid end token from the set of tokens based on the query grammar (Bentzur Fig. 4C:
    PNG
    media_image4.png
    787
    1126
    media_image4.png
    Greyscale
;Bentzur [0009]: …  the operations comprise generating, at the processing device, n-grams by selecting individual tokens and/or contiguous sequences of tokens, wherein each n-gram is associated with a start token position that indicates a start location of the first token of the n-gram within the search query and an end token position that indicates an end location of the last token of the n-gram within the search query. … a mapping that maps the received entity types and the start token positions of the n-grams corresponding with the received entity types to the end token positions of the n-grams corresponding with the received entity types. The operations comprise identifying, by the processing device, grammar rules that match the search query by grammar rules that specify the entity types included in the mapping. [Examiner note: by identifying grammar rules that specify the entity types included in the mapping, which contains the entity types corresponds to the start token and the entity types corresponds to the end token.  Since the grammar rules matches these entity types, it’s interpreted as the start token and end token being identified as valid based on the grammar rules.]);
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bentzur, which locates valid start and end tokens from a set of tokens according to a query grammar, into the combined teachings of Li and Prakash to result in the limitation identify a valid start token and a valid end token from the set of tokens based on the query grammar.
		One of ordinary skilled would be motivated to do so as it helps improve performance of the system  (Bentzur [0102]: … the search server consumes lesser time and fewer computing resources than conventional rule-based search systems to determine that the search query has failed to match a grammar rule).
		Although the combined teachings of Li, Prakash and Bentzur teaches the limitations of claim 6 (discussed above), the combination does not explicitly teaches determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token.
		Vikhe teaches a method comprising:			determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token (Vikhe [0052]: The example subgraph matcher 550 works with a path analyzer 560 and a distance analyzer 570 to determine a path having shortest path and a shortest distance, respectively, associated with a particular subgraph. The example path analyzer 560 evaluates the subgraph input from the subgraph matcher 550 to determine a shortest path between vertices of the graph. A shortest path is a sequence of vertices that describe a path between vertices u and v … [Examiner note: by determining the shortest path between two vertices.  With the first vertex being the vertex corresponds to the valid start token and the second vertex corresponds to the vertex associated with the valid end token, the path corresponds to the tour of the vertices]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vikhe, which determines a path between two vertices, into the combined teachings of Li, Prakash and Bentzur to result in the claimed limitation.		One of ordinary skilled would be motivated to do so as it helps improve the system’s efficiency in processing text queries (Vikhe [0024]: Unfortunately, for very large graphs (e.g., “big data” graphs), linear approaches are not always feasible due to high processing power and time complexity issues involved. ... In contrast, certain examples enable efficient subgraph matching for graphs …).

	Regarding claim 14, Li in view of Prakash teaches the method of claim 9.		However, Li in view of Prakash does not teach wherein the memory stores instructions executable by the processor to:			identify a valid start token and a valid end token from the set of tokens based on the query grammar; and			determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token.		Bentzur teaches identify a valid start token and a valid end token from the set of tokens based on the query grammar (Bentzur Fig. 4C:
    PNG
    media_image4.png
    787
    1126
    media_image4.png
    Greyscale
;Bentzur [0009]: …  the operations comprise generating, at the processing device, n-grams by selecting individual tokens and/or contiguous sequences of tokens, wherein each n-gram is associated with a start token position that indicates a start location of the first token of the n-gram within the search query and an end token position that indicates an end location of the last token of the n-gram within the search query. … a mapping that maps the received entity types and the start token positions of the n-grams corresponding with the received entity types to the end token positions of the n-grams corresponding with the received entity types. The operations comprise identifying, by the processing device, grammar rules that match the search query by querying the grammar data store for grammar rules that specify the entity types included in the mapping. [Examiner note: by identifying grammar rules that specify the entity types included in the mapping, which contains the entity types corresponds to the start token and the entity types corresponds to the end token.  Since the grammar rules matches these entity types, it’s interpreted as the start token and end token being identified as valid based on the grammar rules.]);
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bentzur, which locates valid start and end tokens from a set of tokens according to a query grammar, into the combined teachings of Li and Prakash to result in the limitation identify a valid start token and a valid end token from the set of tokens based on the query grammar.
		One of ordinary skilled would be motivated to do so as it helps improve performance of the system  (Bentzur [0102]: … the search server consumes lesser time and fewer computing resources than conventional rule-based search systems to determine that the search query has failed to match a grammar rule).
		Although the combined teachings of Li, Prakash and Bentzur teaches the limitations of claim 14 (discussed above), the combination does not explicitly teaches determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token.
		Vikhe teaches a method comprising:			determine a tour of the vertices in the query graph that starts at a vertex corresponding to the valid start token and ends at a vertex corresponding to the valid end token (Vikhe [0052]: The example subgraph matcher 550 works with a path analyzer 560 and a distance analyzer 570 to determine a path having shortest path and a shortest distance, respectively, associated with a particular subgraph. The example path analyzer 560 evaluates the subgraph input from the subgraph matcher 550 to determine a shortest path between vertices of the graph. A shortest path is a sequence of vertices that describe a path between vertices u and v … [Examiner note: by determining the shortest path between two vertices.  With the first vertex being the vertex corresponds to the valid start token and the second vertex corresponds to the vertex associated with the valid end token, the path corresponds to the tour of the vertices]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vikhe, which determines a path between two vertices, into the combined teachings of Li, Prakash and Bentzur to result in the claimed limitation.		One of ordinary skilled would be motivated to do so as it helps improve the system’s efficiency in processing text queries (Vikhe [0024]: Unfortunately, for very large graphs (e.g., “big data” graphs), linear approaches are not always feasible due to high processing power and time complexity issues involved. ... In contrast, certain examples enable efficient subgraph matching for graphs …).

	Regarding claim 20, the claim is an article of manufacture claim corresponding to system claim 6.  The claim is rejected for the same reasons as that of claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Prakash and further in view of Hackman et al.  (US 20190213601 A1 Hackman, hereinafter Hackman) and Chickering (US 20190130308 A1 hereinafter Chickering).	Regarding claim 7, Li in view of Prakash teaches the system of claim 1.		Li in view of Prakash does not explicitly teach wherein the memory stores instructions executable by the processor to:			determine tours of the vertices in the query graph; and			select one of the tours that has a largest sum of weights for directed edges of the tour.		Hackman teaches a techniques for using semantic processing to process messages comprising:			determine tours of the vertices in the query graph (Hackman [0072] ... determine one or more second words to follow each of the first words. Accordingly, a tree or graph of possible words sequences for the modified message may be created where a path through the graph corresponds to a possible sequence of words in a modified message [Examiner note: each path of the graph, which ; and			select one of the tours that has a largest combined  weights for directed edges of the tour (Hackman [0073]: Search component 520 may compute scores for each of the possible sequences of words in the graph (e.g., by combining the scores of individual words... For example, search component may implement a beam search in deciding to keep some word sequences and prune other word sequences. ... After all word sequences have ended, search component 520 may select a highest scoring word sequence as the modified message.).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hackman, which discloses the determining of tours of vertices in a graph and the selecting a path with the largest combined weight, to the combined teachings of Li and Prakas to result in the limitations determine tours of the vertices in the query graph; and			select one of the tours that has a largest sum of weights for directed edges of the tour.		One of ordinary skilled would be motivated to do so to provide good experience to customers (Hackman [0015]: A company providing support to customers may hire customer service representatives (CSRs) to receive messages from customers and respond to the customers by sending messages back to the customers. To provide a good experience for customers...).		Although the combined teachings of Li, Prakash and Hackman disclose the claimed limitations of claim 7 (discussed above), the combined teachings do not .
		Chickering teaches select one of the tours that has a largest sum of weights for directed edges of the tour (Chickering [0047]: … Examples of token features include the data type of the token (e.g., whether the token is a word, number, or punctuation mark) and a grammatic classification of the token or probability therefor (e.g., whether the token is a verb). … a search algorithm can be applied to identify the highest-weight path. The well-known Viterbi algorithm is commonly used for this purpose, but other suitable algorithms may occur to those of ordinary skill in the art. The weight of a path may be defined as either the sum or the product of the weights of the transitions in the path.)		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chickering, which discloses calculating a weight for path by adding the weights of all the edges along the path, into the combined teaching of Li, Prakash and Hackman to result in the claimed invention.		One of ordinary skilled would be motivated to do so as it helps automate the discerning meaning of human-language input (Chickering, [0001]: … devoted to finding automated ways of discerning meaning from data, especially text or other human-language input).
	Regarding claim 15, Li in view of Prakash teaches the method of claim 9.		Li in view of Prakash does not explicitly teach wherein the memory stores instructions executable by the processor to:			determine tours of the vertices in the query graph; and			select one of the tours that has a largest sum of weights for directed edges of the tour.		Hackman teaches a techniques for using semantic processing to process messages comprising:			determine tours of the vertices in the query graph (Hackman [0072]: ... determine one or more second words to follow each of the first words. Accordingly, a tree or graph of possible words sequences for the modified message may be created where a path through the graph corresponds to a possible sequence of words in a modified message [Examiner note: each path of the graph, which corresponds to a sequence of words, corresponds to a tour of the vertices in the query graph, possible words sequences corresponds to multiple tours]); and			select one of the tours that has a largest combined  weights for directed edges of the tour (Hackman [0073]: Search component 520 may compute scores for each of the possible sequences of words in the graph (e.g., by combining the scores of individual words... For example, search component may implement a beam search in deciding to keep some word sequences and prune other word sequences. ... After all word sequences have ended, search component 520 may select a highest scoring word sequence as the modified message.).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hackman, which discloses the determining of tours of vertices in a graph and the selecting a path determine tours of the vertices in the query graph; and			select one of the tours that has a largest sum of weights for directed edges of the tour.		One of ordinary skilled would be motivated to do so to provide good experience to customers (Hackman [0015]: A company providing support to customers may hire customer service representatives (CSRs) to receive messages from customers and respond to the customers by sending messages back to the customers. To provide a good experience for customers...).		Although the combined teachings of Li, Prakash and Hackman disclose the claimed limitations of claim 15 (discussed above), the combined teachings do not explicitly teach the combined weights of a tour of a graph is made by summing up the weights of the edges of a tour in a graph.
		Chickering teaches select one of the tours that has a largest sum of weights for directed edges of the tour (Chickering [0047]: … Examples of token features include the data type of the token (e.g., whether the token is a word, number, or punctuation mark) and a grammatic classification of the token or probability therefor (e.g., whether the token is a verb). … a search algorithm can be applied to identify the highest-weight path. The well-known Viterbi algorithm is commonly used for this purpose, but other suitable algorithms may occur to those of ordinary skill in the art. The weight of a path may be defined as either the sum or the product of the weights of the transitions in the path.)		It would have been obvious to a person of ordinary skill in the art before finding automated ways of discerning meaning from data, especially text or other human-language input).
	Allowable Subject Matter
Claims 2-3, 10-11 and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140201241 A1	Computing system for converting natural language spoken queries to a mobile computing device into structured queries, has processor configured according to computer executable instructions and memory stores computer executable instructions
US 5987409 A	Method of and apparatus for deriving a plurality of sequences of words from a speech signal
US 20180367557 A1	DATA-GRAPH INFORMATION RETRIEVAL USING AUTOMATA
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02/10/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162